Title: Petition of Orange County Planters to the Virginia House of Delegates, [ca. 5 December] 1777
From: Orange County Planters
To: Virginia House of Delegates



[ca. 5 December 1777]
To the Honourable the Speaker and House of Delegates of the Common-Wealth of Virginia

The Petition of the Inhabitants of the County of Orange Hum[b]ly Sheweth That your Petitioners having nothing so much at heart as the Liberty and Independance of their Country are Extreamly Anxious to See every regulation take place that may be Conducive to their Final Establishment. That convinced of the Expediency at all times and the indispensible Necessity at Present of improving our internal resources for Defence Against hostile invasions, Your Petitioners Wish and pray that the Cultivation of Tobacco may be Restrained and greater Leisure and Obligation thereby given to the raising and Manufacturing of those Articles which are Necessary for the accomodation of our Army and the Prosecution of the War. Your Petitioners living in a part of the Country Where Tobacco has been the Staple Commodity, and being themselves Planters have an Oppertunity of forming a good Judgment of the impressions Such a Measure Would make and are persuaded it Would be no Less Agreeable to the People than it would be beneficial to the Public. They have heard the Subject frequently canvassed and have met with few persons even among those most devoted by interest and use to the planting Business Who are not Sensible of the propriety of restraining it and Would not chearfully Acquise in Such restriction, provided it Were general and enforced by Law Your Petitioners Would not Undertake to prescribe the exact limitation That Would be best in this Case, but are of Opinion that Four Thousand plants per poll Ought not to be exceeded. They would also leave to your Wisdom and Discretion the particular indulgence requisite for the poor, Who having none to labour but themselves may With more reason Claim and With less inconveniency be Allowed to employ themselves in any Way that Will best enable Them to bear their share of the public Burdens
And your Petitioners as in duty bound Shall ever pray &c.
 